COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762
                                              August 5, 2015


       John Wennermark                                             Robinson C. Ramsey
       1924 N Main Ave.                                            Langley & Banack, Inc.
       San Antonio, TX 78212-3942                                  Trinity Plaza II Suite 900
       * DELIVERED VIA E-MAIL *                                    San Antonio, TX 78212-3141
                                                                   * DELIVERED VIA E-MAIL *
       James W. Carter, IV
       Langley & Banack, Inc.
       745 E. Mulberry, Suite 900
       San Antonio, TX 78212
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-14-00564-CV
              Trial Court Case Number:    2013-PC-0636
              Style:                      In the Estate of Wade R. Bedell, Jr., Deceased


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853